DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/15/2021 to the Office Action mailed on 10/01/2021 is acknowledged.
Claim Status
Claims 1, 2, 16, 20, 21, 26, 29, 33, 40, 43, 51, 53, 58-63, 70, 79, 88, and 101 are pending. 
Claims 3-15, 17-19, 22-25, 27-28, 30-32, 34-39, 41, 42, 44-50, 52, 54-57, 64-69, 71-75, 77, 78, 
80-87, 89-100 were previously cancelled and 76 is canceled.
Claims 58-63 are withdrawn as being directed to a non-elected invention.
Claim 2 is currently ameded.
Claims 1, 2, 16, 20, 21, 26, 29, 33, 40, 43, 51, 53, 70, 79, 88, and 101 have been 
examined.
Claims 1, 2, 16, 20, 21, 26, 29, 33, 40, 43, 51, 53, 70, 79, 88, and 101 are rejected.

Priority
Priority to applications 62/197212 filed on 07/27/2015 and 62/127762 filed on 03/03/2015 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Examiner’s Note
	Claim 101 is labeled as “New”. However, in the submission filed by Applicant on 09/17/2021, claim 101 was already added. There appears to be no new amendments to claim 101 in this submission. Therefore, the Examiner is treating claim 101 as “Previously Presented”.

Withdrawn and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection is reiterated from the previous Office Action and modified in view of the amendment to the claims.
Claims 1, 16, 20, 21, 23, 26, 29, 33, 40, 43, 46, 51, 53, and 101  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Modulation of Protein Delivery from Modular Polymer Scaffolds, Published 2007) in view of Murphy et al. (International Application Published Under the PCT WO 2010/036919 A1, Published 04/01/2010), Ciobanu et al. (Hydroxyapatite-silver nanoparticles coating on porous polyurethane scaffold, Published 02/01/2014), and Jabbari (US Patent Application Publication 2014/0350692 A1, Published 11/27/2019).
The claims are directed to a method of producing mineral coated scaffold comprising contacting by dip coating a scaffold comprising matrix material such as polycaprolactone (PCL) in a primer coating comprising the polyester poly(D,L-lactide-co-glycolide)(PLG), drying, incubating the coated scaffold with modified simulated body fluid, incubating the scaffold and modified simulated body fluid for a period of time ( 1 to 21 days) under conditions sufficient to form a mineral coated scaffold; incubating the primer coated PCL scaffold with a citric acid solution; wherein the coating comprises a plate-like nanostructure and carbonate, calcium deficient hydroxyapatite component. The claims are further directed to the modified simulated body fluid comprises 141mM NaCl,  4.0mM KCl, 1.0mM MgCl2, 0.5mM MgSO4, 
Lee et al. teach protein-loaded PLGA microspheres dispersed in neutralized collagen solution dropped on PCL scaffolds at room temperature for 20 min (page 1863, column 2, section 2.8). The micropsheres are coated onto the scaffold and uniformly incorporated over the porous scaffolds (page 1867, column 1, section 3.4). The scaffold is used for tissue regeneration (abstract).
Lee et al. lacks a teaching wherein the PLG coated scaffold is incubated with modified simulated body fluid. Lee et al. also lacks a teaching wherein the scaffold is incubated with a citric acid solution. Lee eet al. further lacks a teaching wherein the scaffold has a silver particle coating.
Murphy et al. teach mineral coated PLG microspheres (scaffold) were prepared by incubating modified-simulated body fluid for 7 days (paragraph 0090). The microsphere made of PLG is a matrix (paragraph 0031). The modified simulated body fluid comprises 141mM NaCl, 4.0mM KCl, 1.0mM
MgCl2, 0.5mM MgSO4, 4.2mM NaHCO3, 5mM CaCl2, and 2.0mM KH2PO4 at a pH of about 6.8 to 7.4 (paragraphs 0056 and 0058). The method comprises incubating a bead in a physiological saline solution comprising carbonate, calcium, and phosphate such that a first calcium-containing mineral layer coating forms on the bead, where the bead with the mineral layer coating is the microsphere. See Examples. In some embodiments, the solution comprises NaCl, KCl, MgCl2, MgSO4, NaHCO3, Tris, CaCl2, and KH2PO4. In more specific embodiments, the solution comprises about 100-200 mM NaCl, about 1-8 mM KCl, about 0.1-2 mM MgSO4, about 0.2-5 mM MgCl2, about 1-100 mM NaHCO3, about 2-20 mM CaCl2, and about 0.5-10 mM KH2PO4. Even more specifically, the solution comprises about 141 mM NaCl, about 4.0 mM KCl, about 0.5 mM MgSO4, about 1.0 mM MgCl2, about 4.2 mM NaHCO3, about 5.0 mM CaCl2, and about 2.0 mM KH2PO4 (paragraph 0056). one would vary the pH of mSBF between about 6.5 and about 8.0 to promote dicalcium phosphate, octacalcium phosphate and hydroxyapatite formation (paragraph 0060). Mineral-coated Poly(lactide-co-glycolide) (PLG) microspheres were prepared by
modified-simulated body fluid (mSBF) adjusted to 37 °C and pH to 6.8 for 7 days (paragraph 0090). The microsphere is first pre-treated by surface hydrolysis (paragraph 0061). The mineral coating has a plate-like nanostructure and carbonate-substituted, calcium deficient hydroxyapatite phase (paragraph 0084). The mineral-coated microsphere surface is porous (paragraph 0085). "In certain specific embodiments, the first calcium-containing mineral is a carbonated-substituted calcium-deficient hydroxyapatite" (paragraph 0037). "Scanning electron microscopy (SEM) (FIG. 1) indicates that the mineral film is continuous on the microsphere surface and has a plate-like nanostructure" (paragraph 0084). "Mineral-coated PLG microsphere have been fabricated by a simple and inexpensive two-step process involving microsphere fabrication via double emulsion and coating of those microspheres with mineral by immersing in mSBF solution. XRD and FTIR spectra indicated that the coatings comprised a carbonated-substituted hydroxyapatite mineral with a porous, plate-like nanoscale morphology" (paragraph 0020).The Ca/P ratio of the mineral coating was 1.41 (paragraph 00112). Calcium phosphate based mineral coatings represent desirable surfaces have been shown to promote favorable interactions with natural bone, for example, hydroxyapatite may be capable of inducing new bone formation (paragraph 0006). The invention relates to tissue engineering (paragraph 0003).
	Jabbari et al. teach that a method of biomineralization promoting materials (title). An incubation solution comprising citric acid can be used to increase the CaP content (paragraph 0052).
Ciobanu et al. in order to obtain a silver coating, the polymeric samples coated with hydroxyapatite layer were rapidly immersed in 50 mL of freshly prepared 0.5 M AgNO3 solution with pH = 6.5 at 22 °C, for certain period of time(1–2 days) (page 37, column 1, paragraph 6). A layer of hydroxyapatite was deposited on porous polyurethane support and the silver nanoparticles (average size 34.71 nm) were dispersed among and even on the hydroxyapatite crystals (abstract). The 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a calcium-containing mineral coating to the PLGA microspheres of Lee et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the scaffold with properties, which promote favorable interactions between the scaffold and natural bone. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to incubate the PLG microspheres of Lee  et al. and have a reasonable expectation of success. One would have been motivated to do so in order to increase CaP content. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add silver nanoparticles to the hydroxyapatite coating of Murphy et al. and have a reasonable expectation of success. One would have been motivated to so since in order to improve the antibacterial properties of the hydroxyapatite of Murphyet al./Lee et al.
With regard to the instant limitation that the scaffold have average pore volume of about 60% and/or surface roughness of about 132µ, this is an inherent property of the scaffold. Since, the prior art scaffold is structurally the same as the instantly claimed scaffold, it is expected to have the same properties. Therefore, the instant claims are rendered obvious by the teachings of the prior art. 

Response to Applicant’s Arguments
The rejection of claims 2, 70, 79, and 88 under 35 U.S.C. 103 as being unpatentable over Lee et al. (Modulation of Protein Delivery from Modular Polymer Scaffolds, Published 2007) in view of Murphy et al. (International Application Published Under the PCT WO 2010/036919 A1, Published 04/01/2010), Ciobanu et al. (Hydroxyapatite-silver nanoparticles coating on porous polyurethane scaffold, Published 
The rejection of claim 76 under 35 U.S.C. 103 as being unpatentable over Lee et al. (Modulation of Protein Delivery from Modular Polymer Scaffolds, Published 2007) in view of Murphy et al. (International Application Published Under the PCT WO 2010/036919 A1, Published 04/01/2010), Ciobanu et al. (Hydroxyapatite-silver nanoparticles coating on porous polyurethane scaffold, Published 02/01/2014), and Jabbari (US Patent Application Publication 2014/0350692 A1, Published 11/27/2019) is moot since the claim is canceled. 

With regard to the rejection of claims 1, 16, 20, 21, 23, 26, 29, 33, 40, 43, 46, 51, 53, and 101  under 35 U.S.C. 103 as being unpatentable over Lee et al. (Modulation of Protein Delivery from Modular Polymer Scaffolds, Published 2007) in view of Murphy et al. (International Application Published Under the PCT WO 2010/036919 A1, Published 04/01/2010), Ciobanu et al. (Hydroxyapatite-silver nanoparticles coating on porous polyurethane scaffold, Published 02/01/2014), and Jabbari (US Patent Application Publication 2014/0350692 A1, Published 11/27/2019):
Applicant argues that the Examiner’s position in the previous Office Action that Lee et al. is “not” applied “for the purpose of showing PLGA coated microspheres” and that Lee et al. “teach PLGA microspheres … coated onto the scaffold” are contradictory positions. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner holds that Lee et al. teach that a PCL scaffold is coated with PLGA microspheres. That the PLGA microspheres that are coated onto the PCL scaffold reads on the instantly claimed “primer coating”. However, the Examiner argued that Lee et al. was not applied for the purpose of teaching wherein the PLGA microspheres are coated with mineral coating. The teaching of coating PLGA microspheres with a mineral coating by contacting the PLGA 
Applicant argues that the modular polymer scaffolds of Lee et al. are distinctly different from the mineral coated PCL scaffolds of the instantly claims, primarily in that Lee et al. teach dipping the scaffold in the coating solution to form a coated scaffold whereas the instantly claims are directed to growing a mineral coating onto the scaffold using a composition that has the constituents to form a mineral coating but is not a mineral itself. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner position is that while Lee et al. does not teach a mineral coating on PLGA microspheres and does not teach the methodology of applying a mineral coating onto a scaffold as instantly claimed, this is suggested by the teachings of Murphy et al. Lee et al. presents a scaffold having a coating of PLGA microspheres on the scaffold. Murphy et al. teach that PLGA microspheres can be provided with a mineral coating by contacting PLGA microspheres with mSBF solution and allow it to incubate for sufficient time to form a mineral layer on the surface of PLGA microspheres. Therefore, it would have been obvious to one of ordinary skill in the art that in order to provide the PLGA (microsphere) coated scaffold of Lee et al. with a mineral coating, the method of Murphy et al. can be used, since both Lee et al. and Murphy et al. teach PLGA microspheres that are used in tissue engineering. 
Applicant also argues that Murphy et al. does not disclose the amount of Tris to be added and that it can not be concluded that the amount Tris is inherent due to the pH of the mSBF solution. Applicant’s argument has been fully considered but found not to be persuasive. Murphy et al. teach/suggest mSBF composition that comprise Tris. The preferred mSBF composition of Murphy et al. has a pH of 6.8. Tris is a well known buffering compound. Buffers are agents that are added in order to provide a solution resistance to pH change. Therefore, one of ordinary skill in the art wanting a mSBF composition having a pH of 6.8 (which is instantly claimed) and has the suggestion of adding Tris to the 
Applicant further argues that the properties of plate-like nanostructure, porosity, surface roughness are features controlled by temperature, pH, circulation of the coating solution, and the composition of the solution and since the preparatory steps are different than the prior art the properties are not inherent to prior art. Applicant’s argument has been fully considered but found not to be persuasive. The steps and features which Applicant claims are controlling of the properties are expressly taught by the teachings of Murphy et al.  Murphy et al. expressly teaches that the coating methods taught result in “plate-like nanostructure”. The other features are also inherent to the steps of Murphy et al. when applied to PLGA microspheres. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Applicant has not shown that following the method steps of Murphy et al. do not result in PLGA microspheres having the instantly claimed coating with the instantly claimed porosity or surface roughness. 
Applicant argues that there would be no motivation to combine Jabbari et al. for the citric acid solution with the solution of mSBF taught by Murphy et al. since they  both adjust the pH of the composition. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner has not cited to Jabbari et al.  et al. for the purpose adding citric acid to the composition of Murphy et al. Jabbari et al.  et al. is combined to teach that an additional step can be taken to incubate 
Applicant argues that one of ordinary skill in the art would not have known to incubate the PLGA microparticles of Murphy et al. in a citric acid containing solution, since it was not known by doing so this would provide a linear release of silver nanoparticle from the scaffold. Applicant’s argument has been fully considered but found not to be persuasive. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Therefore, the fact that Applicant had different reason for incubating the scaffold with a citric acid solution does not negate that such a step was obvious to one of ordinary skill in the art at the time of the instant invention.
 
Applicant argues that Examiner has used impermissible highsight reasoning to combine the cited prior art. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the foregoing reasons the rejection is maintained.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection necessitated by the amendments to the claims.
Claims 2, 70, 79, and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites “dipping a 2.5 wt% (PCL) scaffold and polyetheretherketone (PEEK) mesh in chloroform solvent”. The claim is unclear as to what the metes and bounds of claim include. Particularly, it is not clear if the 2.5 wt% refers the amount of PCL in the scaffold or to the amount of PCL in the mixture of scaffold, mesh, and solvent. 
Claims 70, 79 and 88 are dependent on claim 2 and incorporate all the limitations of claim 2. Therefore, claims 70, 79 and 88 are rejected for also being indefinite for incorporating indefinite language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617